Title: To Benjamin Franklin from Dumas, 27[-28] July 1777
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Dear Sir,
La Haie 27e[–28] Juillet 1777
Il me semble que j’ai été assez longtemps discret, en n’interrompant point votre retraite; et que je suis bien pardonnable de ne plus résister à la tentation d’adresser directement la parole à notre bon Pere qui est à Passy. Quand j’écris à l’un de vous, Messieurs, j’entends toujours écrire à tous les trois en corps: mais avec tout cela mon coeur n’est pas content, s’il ne s’entretient aussi avec chacun en détail. Il n’y en a aucun que j’aimasse à perdre trop longtemps de vue.
J’ai une nouvelle fort intéressante à vous apprendre de nos quartiers. Vous pouvez y ajouter foi entière: car je la tiens, en confidence, d’une des premières et meilleures mains.
Le Prince de Waldeck a deux beaux Régiments de ses sujets au service de cette République, dont la Capitulation va expirer. La Cour de Londres, le sachant, a très fort pressé ce Prince de les lui céder. Il a répondu, qu’il avoit proposé une nouvelle Capitulation à L. H. P. et demandé en même temps quelques additions en sa faveur aux conditions de l’ancienne; que si L. H. P. n’y consentoient pas, il cederoit ces régimens au Roi, moyennant les mêmes conditions demandées; mais qu’il ne pourroit pas les refuser à la République, si elle préféroit de les garder. Là -dessus Sir Jos. ––– s’est donné beaucoup de mouvemens, auprès de Mr. le Greffier, etc. etc., pour qu’on laissât partir ces régimens; mais, grace à la Ville d’Amst [erdam] entr’autres, et sur-tout, il a échoué; et la résolution est prise déjà à l’Assemblée de la principale de nos provinces, savoir de la Hollande, de renouveller la Capitulation aux conditions proposées, et de garder ces Regimens.
Cette nouvelle, mes dignes amis, est très importante, non seulement parce que vous aurez un Corps de bonnes troupes de moins sur les bras, mais aussi parce qu’elle fait voir une disposition dans les esprits ici à n’être plus si soumis et si complaisants aux volontés de vos ennemis, qu’on l’a été par le passé.
Je sai encore que Sir Jos. ––– intrigue encore pour quelque autre chose; mais j’ignore ce que c’est, et j’ai le chagrin de devoir repartir pour la campagne sans pouvoir suivre, surveiller et demêler cette intrigue. Si je puis pourtant, de maniere ou d’autre, en découvrir quelque chose, je ne manquerai pas de vous en donner connoissance.
J’ai une autre anecdote à vous communiquer, Monsieur, c’est celle dont j’ai parlé dans ma derniere à Mr. Deane ou à Mr. Carmichael, comme regardant personnellement ici à Lahaie des membres de l’honorable Congrès. J’ai éclairci cette affaire; et j’en parlerai dans ma premiere Lettre suivante. J’embrasse en attendant en idée Messieurs Deane et Carmichael, et suis avec le plus tendre respect, Monsieur, Votre très humble et très obéissant serviteur,
D

  Ma Lettre, quoique commencée hier dimanche, ne partira que demain 29e. Juillet 1777.
    Adressez mon nom, sans autre à Lahaie
  Passy à Mr. le Dr. Franklin
 
Addressed: To Dr. B. Franklin / Esqr. F.R.S. / Passy.
Notation: Dumas 29. Juillet 1777.
